32


       OFFICE OFTHEATTORNEYGENERALOFTEXAS
                           AUSTIN




Boa. Wrt Ford, Adv&nlet~ator
iexa8Liquor control Board,
Austin, 'Pexas                               A
Dear Hr. Bordr




                                     under the prlri-
                                     repreeentatire



                      of seotionx3of the Llqnor tlontrol&ot,
                       ,apsrsonapplying for a wholefaaler~8
                       aed to lnolude in a el.ngleapp11aati0a
                       emit, am well a9 for private etorage,
                      nded *sr(lhoaae,and prlrete erarriar~s
                      permit whieb he io qaalftbed to reaeire
                     of this Ai%     Pcgrkded# boterer, that
such *olcLler   shall pay the reeo preacrribed  nJ thle dot far
so& iimahpermit asorereff In eaal~ mmwler*e     applict*tl.on.
This same subdivi~ton shall apply to a claem 3 wholesalers,
reatifier~ brewers, d%etQlera , @lams A rlt.tery,  and ala.8 3
Tlxmry pelmiim
        fhir semaree to the wholeoaler the rtght to 8pplj iea
and rsoelre a priWtet carrier*e pemrft8 and w#mm to speaifl-
                                                               33
Hon. Burt Ford, March 3, 1939, Page Z



oally recognize the right of the wboleealer to transport
his own llquore. We do not find ti the aot any specific
prohibltion against eamh transportation. We therefore
answer your inquiry that the wholesaler may Import liquors
from outslde the state to premises oorered by h*a pennit
through the medium of vehicles licensed as private oarriere.
        We understand that JOUP questione numbers "2" and
mp were lruhnittedonly in the event that we were of the
opinion that the wholesaler might not transport his own
liquors.
                                    Yours very truly
                                 ATTOWIEXQEXERALOFTEXA6